DETAILED ACTION
This Office action is in response to Amendment filed on 02/24/2021.  Claims 1-3 are previously canceled.  Claims 4-27 remain pending in the application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments (pg. 6), filed on 02/24/2021, with respect to the Double Patenting rejection of claims 4-27 have been fully considered and are persuasive.  The Double Patenting rejection of claims 4-27 has been withdrawn in view of Terminal Disclaimer filed on 02/24/2021.
Applicant’s arguments (pg. 6-7), filed on 02/24/2021, with respect to the 103 rejection of claim 4 have been fully considered but are not persuasive.  Applicant asserts that the prior art of record does not disclose or suggest “configuring the connections between the processing elements [within each respective core] of the interconnection network at run-time” as Applicant’s claim 4 recites.  However, Yancey (US 2008/0120260 A1) discloses network controller coupled to FPGA network array providing management and control functions by dynamically configuring FPGAs, i.e. the plurality of cores, in FPGA network array (Yancey: [0014] lines 1-24, [0016] lines 1-23).  As asserted by Applicant in Applicant Arguments and Remarks (pg. 7) filed on 08/18/2020 in response to the 112(a) rejection, “configuring the core inherently must include configuring the processing elements to affect the requisite function.  Such configuration inherently requires configuring the connections between the processing elements”.  Examiner agreed with Applicant’s assertion and notes that substantially similar rationale was used in the prior art rejection, that configuring the FPGAs must inherently require configuring the connections between the processing elements within the FPGAs as one of ordinary skill in the art would have understood.  Therefore, the prior art of record teaches the amended claim limitations in combination.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  In the event that Applicant’s own rationale above is not found to be acceptable by Applicant, Examiner reserves the right to bring back the 112(a) rejection as previously set forth in the Final Rejection mailed on 05/20/2020 because then the specification would not reasonably disclose “a controller coupled to the plurality of cores to manage the execution of functions by the plurality of cores by configuring the connections between the processing elements of the interconnection network at run-time”.

Response to Amendment
The Amendment filed on 02/24/2021 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4-27 are rejected under 35 U.S.C. 103 as being unpatentable over Rao et al. (US 8406334 B1, hereinafter “Rao”) in view of Yancey (US 2008/0120260 A1, hereinafter “Yancey”).

Regarding claim 4, Rao discloses:
A computer processing unit comprising:
at least one systolic array, each of said at least one systolic array including a plurality of cores, each core including multiple processing elements and each core being adapted to execute functions (systolic arrays with cells implemented as FPGA and configured to operate in different modes to perform functions, Rao: Col. 6 lines 59-67, Col. 12 lines 29-45);
an interconnection network coupled to the plurality of cores, the interconnection network configured to provide interconnections between the plurality of cores and between the processing elements within respective core (interconnection matrix providing interconnections between systolic array cells and between programmable logic elements of systolic array cells, Rao: Col. 6 lines 20-32, Col. 12 lines 29-67, Col. 13 lines 1-8).
Rao does not explicitly disclose:
a controller coupled to the plurality of cores to manage the execution of functions by the plurality of cores by configuring the connections between the processing elements of the interconnection network at run-time. 
However, in the same field of endeavor, Yancey teaches:
a controller coupled to the plurality of cores to manage the execution of functions by the plurality of cores by configuring the connections between the processing elements of the interconnection network at run-time (network controller coupled to FPGA network array providing management and control functions by dynamically configuring FPGAs in FPGA network array, Yancey: [0014] lines 1-24, [0016] lines 1-23).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Rao in view of Yancey in order to further modify the system for configuring interconnected cells of systolic arrays implemented as FPGAs 
One of ordinary skill in the art would have been motivated because it would have enabled advantageous and highly reconfigurable neural network (Yancey: [0012] lines 1-8).

Regarding claim 5, Rao in view of Yancey teaches all the claimed limitations as set forth in the rejection of claim 4 above.
Rao in view of Yancey further discloses:
wherein the processing elements are arithmetic processing elements (systolic array cells implemented as FPGA with programmable logic elements configured to perform calculation functions, Rao: Col. 6 lines 59-67, Col. 12 lines 29-45).

Regarding claim 6, Rao in view of Yancey teaches all the claimed limitations as set forth in the rejection of claim 5 above.
Rao in view of Yancey further discloses:
wherein the controller is an event-driven controller (network controller dynamically configuring FPGAs in FPGA network array, Yancey: [0014] lines 1-24, [0016] lines 1-23).

Regarding claim 7, Rao in view of Yancey teaches all the claimed limitations as set forth in the rejection of claim 6 above.
Rao in view of Yancey further discloses:
wherein the controller configures the function of at least one of the processing elements at run-time (systolic array cells switching mode to perform different function, Rao: Col. 6 lines 59-67, Col. 10 lines 6-10).

Regarding claim 8, Rao in view of Yancey teaches all the claimed limitations as set forth in the rejection of claim 6 above.
Rao in view of Yancey further discloses:
wherein the controller configures connections between the processing elements at run-time (network controller dynamically configuring FPGAs in FPGA network array, Yancey: [0014] lines 1-24, [0016] lines 1-23).

Regarding claim 9, Rao in view of Yancey teaches all the claimed limitations as set forth in the rejection of claim 6 above.
Rao in view of Yancey further discloses:
wherein there are a plurality of systolic arrays and the interconnection network configures interconnections between the plurality of systolic arrays at runtime (interconnection matrix providing interconnections between systolic array cells, Rao: Col. 6 lines 20-32).

Regarding claim 10, Rao in view of Yancey teaches all the claimed limitations as set forth in the rejection of claim 9 above.
Rao in view of Yancey further discloses:
wherein the controller configures the function of at least one of the processing elements at run-time (systolic array cells switching mode to perform different function, Rao: Col. 6 lines 59-67, Col. 10 lines 6-10).

Regarding claim 11, Rao in view of Yancey teaches all the claimed limitations as set forth in the rejection of claim 9 above.
Rao in view of Yancey further discloses:
wherein the interconnection network comprises a Network on a Chip (NOC) (FPGA network array of interconnected FPGAs, Yancey: [0013] lines 1-23).

Regarding claim 12, Rao in view of Yancey teaches all the claimed limitations as set forth in the rejection of claim 9 above.
Rao in view of Yancey further discloses:
wherein the controller comprises an event-driven memory controller fed by a memory that is external to the systolic array (network controller coupled to FPGA network array dynamically configuring FPGAs in FPGA network array, Yancey: [0014] lines 1-24, [0016] lines 1-23).

Regarding claim 13, Rao in view of Yancey teaches all the claimed limitations as set forth in the rejection of claim 4 above.
Rao in view of Yancey further discloses:
wherein the systolic arrays are implemented as field-programmable gate arrays (FPGAs) (systolic arrays implemented as FPGAs, Rao: Col. 12 lines 29-34).

Regarding claim 14, Rao in view of Yancey teaches all the claimed limitations as set forth in the rejection of claim 6 above.
Rao in view of Yancey further discloses:
wherein there are a plurality of systolic arrays and the interconnection network configures interconnections between the plurality of systolic arrays at compile-time (interconnection matrix providing interconnections between systolic array cells, Rao: Col. 6 lines 20-32).

Regarding claim 15, Rao in view of Yancey teaches all the claimed limitations as set forth in the rejection of claim 6 above.
Rao in view of Yancey further discloses:
wherein the controller configures the function of at least one of the processing elements at compile-time (systolic array cells switching mode to perform different function, Rao: Col. 6 lines 59-67, Col. 10 lines 6-10).

Regarding claim 16, Rao discloses:
A method of configuring a computer processing unit including at least one systolic array, each of said at least one systolic array including a plurality of cores, each core including multiple processing elements and each core being adapted to execute functions, the method comprising (systolic arrays with cells implemented as FPGA and configured to operate in different modes to perform functions, Rao: Col. 6 lines 59-67, Col. 12 lines 29-45
providing an interconnection network coupled to the plurality of cores, the interconnection network configured to provide interconnections between the plurality of cores and between the processing elements within respective core (interconnection matrix providing interconnections between systolic array cells and between programmable logic elements of systolic array cells, Rao: Col. 6 lines 20-32, Col. 12 lines 29-67, Col. 13 lines 1-8).
Rao does not explicitly disclose:
configuring the connections between the processing elements of the interconnection network at run-time by a controller coupled to the plurality of cores to thereby manage the execution of functions by the plurality of cores. 
However, in the same field of endeavor, Yancey teaches:
configuring the connections between the processing elements of the interconnection network at run-time by a controller coupled to the plurality of cores to thereby manage the execution of functions by the plurality of cores (network controller coupled to FPGA network array providing management and control functions by dynamically configuring FPGAs in FPGA network array, Yancey: [0014] lines 1-24, [0016] lines 1-23).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Rao in view of Yancey in order to further modify the method of configuring interconnected cells of systolic arrays implemented as FPGAs to operate in various modes for performing different functions from the teachings of Rao with the method of dynamically configuring FPGAs in FPGA network array from the teachings of Yancey.
Yancey: [0012] lines 1-8).

Regarding claims 17-27, they do not teach or further define over the limitations in claims 5-15.  Therefore, claims 17-27 are rejected for the same reasons as set forth in the rejections of claims 5-15 above.







Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on 
In the case of amendments, applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and support, for ascertaining the metes and bounds of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIL H. LEE whose telephone number is 571-272-3408.  The examiner can normally be reached on Mon-Fri: 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian J. Gillis can be reached on 571-272-7952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/GIL H. LEE/
Primary Patent Examiner, Art Unit 2446